The plaintiff moves for an amendment of the mandate in this case on the ground that plaintiff may be entitled to judgment against Max Karger and Arthur Goldstein, as executors of the last will and testament of David Karger, one of the executors of Sigmund Polacheck.  We find no allegation to the effect that David Karger ever received any of the partnership property *Page 548 
or that his executors have any partnership property in their possession.  If David Karger is liable at all it is for breach of duty as executor.  If he is so liable that would constitute a separate cause of action and is no part of an accounting action.
By the Court. — Motion to amend the mandate in the nature a motion for rehearing is denied with $25 costs.